Citation Nr: 0635447	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.   
 
2.  Entitlement to service connection for exposure to 
chemical nerve agents in the Gulf War.   
 
3.  Entitlement to an initial higher (compensable) rating for 
tinea versicolor of the back.   
 
4.  Entitlement to an initial rating higher than 30 percent 
for bilateral flat feet with hammertoes and calluses.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1977 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision which 
granted service connection and a noncompensable rating for 
tinea versicolor of the back, effective July 1, 2001, and 
granted service connection for bilateral flat feet with 
hammertoes and calluses, effective July 1, 2001.  Service 
connection was also denied for shortness of breath, to 
include as due to an undiagnosed illness, and for exposure to 
chemical nerve agents in the Gulf War.  

The Board notes that in an October 2004 statement, the 
veteran raised the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for joint pain, to include as due to an undiagnosed illness.  
That issue is not on appeal before the Board and is referred 
to the RO for appropriate action.  

The present Board decision addresses the issues of 
entitlement to service for shortness of breath, to include as 
due to an undiagnosed illness; entitlement to service 
connection for exposure to chemical nerve agents in the Gulf 
War; and entitlement to an initial higher (compensable) 
rating for tinea versicolor of the back.  The issue of 
entitlement to an initial higher rating than 30 percent for 
bilateral flat feet with hammertoes and calluses, is the 
subject of the remand at the end of the decision.  




FINDINGS OF FACTS

1.  The veteran does not currently have a chronic disability 
manifested by shortness of breath.  

2.  The veteran is seeking service connection for exposure to 
chemical agents in the Gulf War.  He has not specifically 
claimed a disability as to this issue.  

3.  The veteran's tinea versicolor of the back is manifested 
by no more than slight, if any, exfoliation, exudation, or 
itching on a nonexposed surface and small area; less than 5 
percent of the entire body or less than 5 percent of exposed 
areas is affected; and no more than topical therapy has been 
required during the past 12-month period.  


CONCLUSIONS OF LAW

1.  Shortness of breath, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).  

2.  Service connection for exposure to chemical nerve agents 
in the Gulf War is denied as a matter of law.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.317 (2006).  

3.  The criteria for an initial higher (compensable) rating 
for tinea versicolor of the back have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Shortness of Breath

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases 
will be presumed if they are manifest to a compensable degree 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98, 63 Fed. Reg. 56703 (1998).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that are defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

The veteran had active service from July 1977 to June 2001, 
including service in Southwest Asia during the Gulf War.  His 
service medical records indicate that he was treated in June 
1978 for flu symptoms and the impression was acute 
pharyngitis.  There were no references to shortness of 
breath.  The veteran was also noted to have had positive 
tuberculin (TB) Tine tests and, at one time, was given 
treatment with INH apparently as a precaution against 
acquiring the disease.  There were also notations that he had 
positive tuberculin reactor tests, that he was to be given no 
more TB skin tests, and that he was to be given no more TB 
Tine tests.  

On a medical history form at the time of the January 2001 
separation examination, the veteran checked that he suffered 
from tuberculosis and shortness of breath.  The veteran 
reported that he had shortness of breath from the Gulf War, 
that he was located in very close proximity to burning oil 
wells, and that it was considered to be hazardous to his 
health.  The veteran also reported that he was treated for 
tuberculosis.  There were no notations by a reviewing 
examiner.  The January 2001 objective separation examination 
report included a notation as to Gulf War syndrome.  It was 
noted that the veteran had complaints of multiple issues and 
that he registered with the Gulf War board and that there was 
no record with him as a patient.  It was reported that he had 
clear expansion and smoke exposure.  Complaints such as skin 
problems were also noted.  There was a further notation that 
evaluation of the veteran's lungs and chest were normal.  

Post-service VA treatment records, including examination 
reports, do not specifically show treatment or diagnoses of 
shortness of breath, or any disability manifested by 
shortness of breath.  In fact, the first possible reference 
to any possible complaints of shortness of breath of record 
is in August 2002.  

An August 2002 VA general medical examination report noted 
that the veteran reported that he had shortness of breath 
since 1992.  He stated that he had been smoking cigarettes 
and that he smoked about one pack per day.  He indicated that 
he had no cough and that he would have shortness of breath if 
he walked up a flight of stairs or if he would become excited 
or angry.  It was noted that he had not undergone any 
breathing tests.  The examiner reported that, as to the 
veteran's respiratory system, there was no cough or 
expectoration.  The examiner stated that there was no 
tachypnea or hypernea and that normal tactile fremitus was 
present.  It was further noted that on percussion, the lungs 
were resonant, and that on auscultation, the breath sounds 
were vesicular without rales or rhonchi.  The diagnoses did 
not refer to shortness of breath.  In a December 2002 
addendum, the examiner indicated that acute pulmonary 
tuberculosis was not found and that residuals from possible 
chemical exposure in the Gulf War were not found.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnosis showing any chronic disability 
manifested by shortness of breath.  Clearly, the lack of any 
medical evidence demonstrating that the veteran has a 
disability manifested by shortness of breath is negative 
evidence against the claim.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence indicates no present diagnosis of any chronic 
disability manifested by shortness of breath, and thus 
service connection is not warranted.  Additionally, there are 
no satisfactory objective indications of a chronic disability 
manifested by shortness of breath from an undiagnosed illness 
during or since service.  Accordingly, the Persian Gulf War 
presumption service connection provisions also do not apply.  

The Board has considered the veteran's contentions.  However, 
the veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board concludes that claimed shortness of breath, to 
include as due to an undiagnosed illness, was neither 
incurred in nor aggravated by active service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Exposure to Chemical Nerve Agents in the Gulf War

The veteran is seeking service connection for exposure to 
chemical nerve agents in the Gulf War.  The veteran has not 
identified a specific disability that he is claiming as to 
this issue.  

The December 2002 addendum to an August 2002 VA general 
medical examination report states that residuals from 
possible chemical exposure in the Gulf War were not found.  
See Degmetich v. Brown, 104 F.23d 1328 (1997).  

The veteran's claim for service connection for exposure to 
chemical nerve agents in the Gulf War is denied as a matter 
of law, as it does not reference any particular disability.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also 38 U.S.C.A. § 1110.


III.  Tinea Versicolor of the Back

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating skin conditions changed 
during the pendency of this appeal. Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000).

The veteran's service-connected tinea versicolor of the back 
may be rated by analogy to eczema. 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806.

Under the old rating criteria, in effect prior to August 30, 
2002, a 0 percent rating is warranted for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area. A 10 percent rating requires 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

Under the new criteria, effective August 30, 2002, a 
noncompensable rating is warranted for dermatitis or eczema 
when there is less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating requires at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2006).  

In April 2003, the RO granted service connection and a 
noncompensable (0 percent) rating for tinea versicolor of the 
back, effective July 1, 2001.  

An August 2002 VA general medical examination report noted 
that the veteran reported that he had suffered from a skin 
rash since he came back from desert in 1991.  He stated that 
it would itch especially when the water would change.  The 
examiner reported, as to the veteran's skin, that inspection 
of the upper back revealed some conscribed roughly nummular 
mildly depigmented macules with a dry, slightly scaly, 
surface.  It was noted that was suggestive of tinea 
versicolor.  The examiner indicated that there were also some 
scattered slightly pigmented papules consistent with benign 
nevi.  The examiner stated that there were no pustules, 
vesicles, or excoriations.  The diagnoses included mild tinea 
versicolor on the upper back area.  

The most recent May 2005 examination for the VA (performed by 
QTC Medical Services) noted that the veteran reported that he 
had been suffering from tinea versicolor since 1991.  He 
stated that his symptoms were itching which occurred 
constantly.  It was noted that there was no positive skin 
disease exposed to the sun.  The veteran indicated that he 
used topical medications such as creams or lotions.  It was 
reported that there was no functional impairment and that the 
veteran had not lost any time from work.  The examiner stated 
that the veteran's skin disease was absent and that there 
were no skin lesions associated with systemic disease or a 
nervous condition.  The diagnosed tinea versicolor, with no 
change, although there was no active skin disease on the 
examination.  The examiner commented that the veteran was not 
having tinea versicolor at that time.  Color photographs were 
taken and have been reviewed.  

The medical evidence indicates that the veteran's tinea 
versicolor of the back is productive of no more than slight, 
if any, exfoliation, exudation, or itching on a nonexposed 
surface and small area; less than 5 percent of the entire 
body or less than 5 percent of exposed areas are affected; 
and no more than topical therapy has been required during the 
past 12-month period.  Therefore, under either the old or new 
rating criteria, the veteran's tinea versicolor of the back 
is clearly noncompensable.  The most recent May 2005 
examination report noted that there was no active skin 
disease on the examination.

The prior August 2002 VA examination report did not show 
symptomatology indicative of a higher 10 percent rating under 
either the old or new rating criteria.  The condition was 
described as mild and did not meet the area or topical 
treatment requirements for an increased rating.  In addition, 
that report did not show more than slight exfoliation, 
exudation, or itching on a nonexposed surface and small area.

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's tinea versicolor of 
the back has been more than 0 percent disabling.  Thus 
"staged ratings" greater than a noncompensable (0 rating) 
are not warranted for any period since the effective date of 
service connection.  Fenderson v. West, 12, Vet. App. 119 
(1999).  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in April 2002 and a rating 
decision in April 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the final adjudications in the 
May 2004 statement of the case and a May 2006 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  




ORDER

Service connection for shortness of breath, to include as due 
to an undiagnosed illness is denied.  

Service connection for exposure to chemical nerve agents in 
the Gulf War is denied.  

An initial higher (compensable) rating for tinea versicolor 
of the back is denied.  


REMAND

The other issue on appeal is entitlement to an initial rating 
higher than 30 percent for bilateral flat feet with 
hammertoes and calluses.  

The veteran was last afforded a VA general medical 
examination report in August 2002.  The diagnoses included 
calluses, bilaterally, symptomatic, as described, and status 
post hammertoe corrective surgery of the fourth and fifth 
digits of both feet, subjective complaints and objective 
findings as noted.  

In an October 2004 statement, the veteran referred to pain 
and swelling of the feet, indicating the possibility of 
worsening of his service-connected disability.  

Additionally, VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Given the time that has elapsed since the last examination, 
it is the judgment of the Board that the duty to assist the 
veteran with his claim includes providing him with a VA 
examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following:  

1.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected bilateral flat feet 
with hammertoes and calluses.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All signs and symptoms of 
the service-connected bilateral flat feet 
with hammertoes and calluses should be 
reported in detail.  

2.  Thereafter, review the claim for 
entitlement to an initial rating higher 
than 30 percent for bilateral flat feet 
with hammertoes and calluses.  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and he should be given 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


